Case 1:17-cr-00143-SPW Document 205 Filed 07/16/20 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA BILLINGS DIVISION

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V. Case Number: CR 17-143-BLG-SPW-3

MARK HURST USM Number: 17531-046

Date of Last Amended Judgment: 10/28/2019 Brad L. Arndorfer

Reason for Amendment: Defendant’s Attorney

Entry of Restitution Order (18 U.S.C. § 3664)

 

THE DEFENDANT:

 

x] | pleaded guilty to count(s) 1 of the Superseding Information

 

pleaded guilty to count(s) before a U.S.
LJ | Magistrate Judge, which was accepted by the
court.

 

Oo pleaded nolo contendere to count(s) which
was accepted by the court

 

cy | was found guilty on count(s) after a plea of

 

 

 

 

 

 

not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense Offense Ended Count
42:7413.F Clean Air Act-Negligent Endangerment; 18:2 Aiding and Abetting 12/29/2012 l

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

O_ The defendant has been found not guilty on count(s)
Counts 1, 2, and 3 of the indictment are dismissed on the motion of the United States

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

October 3, 2019

Date offmposition of Judgment

 
   

Nature of Judge

Susan P. Watters
United States District Judge

Name and Title of Judge

July 15, 2020
Date
Case 1:17-cr-00143-SPW Document 205 Filed 07/16/20 Page 2 of 6

AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 2 of 6

DEFENDANT: MARK HURST
CASE NUMBER: CR 17-143-BLG-SPW-3

UNSUPERVISED PROBATION

The defendant is hereby sentenced to unsupervised probation for a term of: 2 years as to count 1.

10.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court's determination that you pose a low
risk of future substance abuse. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
registration agency in which you reside, work, are a student, or were convicted of a qualifying offense.
(check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
(check if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
judgment.

You must notify the court of any material change in your economic circumstances that might affect your
ability to pay restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any

additional conditions on the attached page.
Case 1:17-cr-00143-SPW Document 205 Filed 07/16/20 Page 3 of 6
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 3 of 6

DEFENDANT: MARK HURST
CASE NUMBER: CR 17-143-BLG-SPW-3

MODIFIED STANDARD CONDITIONS OF UNSUPERVISED PROBATION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. After initially reporting to the probation office, you will receive instructions from the United States Probation Office, and you must

follow those instructions.
2. You must answer truthfully the questions asked by the United States Probation Office.

U.S. Probation Office Use Only

A US. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at https://www.mtp.uscourts.gov/post-conviction-supervision.

Defendant’s Signature Date

 

 
Case 1:17-cr-00143-SPW Document 205 Filed 07/16/20 Page 4 of 6
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 4 of 6

DEFENDANT: MARK HURST
CASE NUMBER: CR 17-143-BLG-SPW-3

SPECIAL CONDITIONS OF PROBATION

1. The defendant will provide the United States Probation Office with any requested financial information
and shall incur no new lines of credit without prior approval of the United States Probation Office. You
must notify the United States Probation Office of any material changes in your economic circumstances
that might affect your ability to pay restitution, fines or special assessments.

2. The defendant shall pay a fine in the amount of $5,000.00 USD. The defendant is to make payments at a
rate of $208.33 USD per month, or as otherwise directed by the United States Probation Office. Payment
shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2 Ave
North, Ste 1200, Billings, MT 59101.

3. The defendant shall pay restitution in the amount of $12,000. The defendant is to make payments as
directed by United States Probation. Payment shall be made to the Clerk, United States District Court,
James F. Battin U.S. Courthouse, 2601 2"! Ave North, Ste 1200, Billings, MT 59101.
Case 1:17-cr-00143-SPW Document 205 Filed 07/16/20 Page 5 of 6
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 5 of 6

DEFENDANT: MARK HURST
CASE NUMBER: CR 17-143-BLG-SPW-3 -

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

Assessment | JVTA Assessment* Fine Restitution
TOTALS $25.00 $5,000.00 $12,000.00
| The determination of restitution is deferred. An Amended Judgment in a Criminal Case (AO245C) will be
entered after such determination.
oO The defendant must make restitution (including community restitution) to the following payees in the

amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution amount ordered pursuant to an unopposed motion $12,000 ($6,000 to Joshua Garrison; $6,000 to Aaron Osborne)

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L} The court determined that the defendant does not have the ability to pay interest and it is ordered that:

O &

the interest requirement is waived for the O fine & restitution
(the interest requirement for the CO sSffine restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before Apri! 23, 1996.

 
Case 1:17-cr-00143-SPW Document 205 Filed 07/16/20 Page 6 of 6

AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 6 of 6

DEFENDANT: MARK HURST
CASE NUMBER: CR 17-143-BLG-SPW-3

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

Ds

Oo

x

Lump sum payments of $ 17,025 due immediately, balance due

not later than ,or
in accordance with bX C, oO D, oO E, or oO F below; or
Payment to begin immediately (may be combined with C, oO D, or oO F below); or

Payment in equal monthly installments of $208.33, to commence immediately after the date of this judgment, or as
otherwise directed by the United States Probation Officer

Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from
imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
quarter, and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program.
Criminal monetary payments shall be made to the Clerk, United States District Court, James F. Battin Federal
Courthouse, 2601 2°¢ Ave North, Ste 1200, Billings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Joint and Several
See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and

Several Amount, and corresponding payee, if appropriate.

oO

OOd

C2 Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant's restitution obligation.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
